Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9822 Page 1 of 34




 1   SULLIVAN HILL REZ & ENGEL
 2

 J                                        6T

 4
                             92r0t
 5               619) 233-4100
                 (6L:e    23t-4372
 6   Our File No.: 202   I -1 8078
 7 Attorneys for Respondent          GARY L. EASTMAN
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10   DR. GREENS, INC., a California              Case No. 3 :' 1 1-cv-0063 8-JAH-KSC
     corporatron,
11                                               RESPONDENT GARY L. EASTMAN'S
                Plaintiff,      ,                RESPONSE TO ORDER TO SHOW
T2                                               CAUSE
     V
13                                               District Judse: Hon. John A. Houston
   JAMES MATHEW STEPHENS, AN                     Mag. Judgei Hon. Karen S. Crawford
t4 individual, and SPECTRUM
   LABORATORIES, LLC, an Ohio limited
15 liability company,

t6              Defendants.

T7
         AND RELATED CROSS ACTION
18

t9
20

2I
22

23

24

25

26

27
28
                                                       Case No.   3   :' 1 1-cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9823 Page 2 of 34




 1                                TABLE O CONTENTS
 2                                                                                     PAGE
 J   TABLE CONTENTS                                                                         I

 4   TABLE OF AUTHORITIES                                                                  11


 5   I.    INTRODUCTION                                                                     1


 6   II.   STATEMENT OF FACTS..                                                             1


 7   m     DISCUSSION........                                                              13

 8         A.   There Has Been No Transfer of "Money" or "Funds"                           13

 9               1               fer of "Assets" by the Green Parties Predated
                                                                                           T4
10

11              2.    The Perfection of the S ecurity Interest Was Not a
                      Transfer of Money                                                    I6
T2

13              J                                                the Foreclosure
                                                                  Not Transfers
T4                                                                                         t7
           B.   The Order Was Invalid and Has    Expired..                                 18

l6               1.   The Order Was Void Ab Initio and Transparently
                      Invalid                                                              T9
T7

18                    a.    The Order Was Void Ab Initio Per California
                            Attachment Law                                                 t9
T9

20                    b                        Protective Order Has Long
                                                                                           2T
2t
22              2.    The Order Is Not Salvageable Under Rule 65...........                22
23         C.   Spectrum's Proposed Remedies Are Frivolous                                 24
24   ry.   CONCLUSION                                                                      25
25

26

27
28
                                           1          Case No.   3   :' 1 1-cv-0063 8-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9824 Page 3 of 34




 1                                              TABLE OF AUTH ORITTES
 2 CASES                                                                                               PAGE
 a
 J   Aqgregates Assoc., Inc. v. Packwood,
     ---- 58eal. 2d s80 (1962)                                                                              15
 4

 5   Arnold v. Hadsis
 6
     %p.2d8s(lest)                                                                                          I6

 7   Beernan v.                                     on
                                               1r                                                           24
 8

 9   In re Berry.
     *-----68-eal.
                     2d 1 37        (1   968)                                                               18
10

11   Brun v. Evans,
           197 Cal.439 (re2s)                                                                               20
t2
13            i1        v
               o.
I4           2018 Cal           . Unpub.            LEXIS 8653 (Cal. Ct. App. Dec. 20,201'8)........... 24
15          of San Die      V                            Recreation Counci Inc
               o.
I6           20A3 CaT.          .   Unpub. LEXIS 11796 (Cal. Ct. App. Dec, 17,20A3)                         24
t7 CHoPP                                                  State
                                          tr                                                                24
18

t9 Davidson v. Superior Cou(,
                                               (leee)                                                       18
20

2l                                        Shares
                                                                                                            23
22
23       ka v. Su        orC
                                          r34 (reer)                                                     20,24
24

25                                                          Nat'l B
                                                                                                             15
26
27 Emp'rs Ins. of Wausau v. Granite State lns. Co.,
        -
        330 F.3d l2t4 (9th Cir. 2003)                                                                       24
28
                                                                        Case No.   3   :' 1 1-cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9825 Page 4 of 34




 I Fletcher v. Davis,
 2
     ffi                 6r (2004)                                                             2


 J   Freeman v. Lasky, Haas       & Kohler,
                                           s)                                                  t7
 4

 5   FTC v. Am. Nat'l Cellular,
          868 F.2d 31s (1989)                                                                  18
 6

 7   Gates v. Shinn,
           98 F.3d 463 (9th   Cir. t996)                                                   13,14
 8

 9          Mexi                                      B
                                                                                           22,23
10

11           I            V              's Union of United   S      Inc
                                                                                               18
I2
13   Harris v. City of Phila.,
           47 F.Jd 1342 (3 Cir. 1995)                                                          13
t4
15   Int'1 Loneshoremen's Ass'n. v. Phila. Marine Trade Ass'n.
            389 U.S. 64 (re67)                                                                 13
t6
l7 Irwin v. Mascott,
18
     ffiz4ethcir.Zoo4)                                                                         18


t9 Johannes v. Johannes,
20
     rc8-AJB-BGS,
         2017 Dist. LEXIS 62110 (S.D. Cal. Apr. 21,2017)
                 U.S.                                                                          24
2t JSC Foreign Econ. Ass'n Technostroyexport v. Int'l Dev. & Trade Serys.,
           295j.     Supp. 2d366 (S.D.N.Y: 2003)                                               23
22

23   Klett v. Pim,
                       s87 (8th   Cir. 1992)                                                   T9
24   ---965F'.2d
25   Lenard v. Edmonds,
           151 Cal. App. 2d764 (19s7)                                                          24
26

27 Loftis v. Almaser.

28
     m5(9thCir.2012)                                                                           24

                                                111       Case No.   3   :' 1 1-cv-0063 8-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9826 Page 5 of 34




 1   Melendres v. Arpaio,
 2
     @d84s                         (D.Ariz.20I6)                                                22

 J                                                ass Co
                                  r                                                             24
 4

 5   N           Bank v.                               Live
                        pp.                                                                     t7
 6

 7         lev
                              (tee6)                                                            18
 8

 9   Peoole v. Green.
10
     ffi                pp. 4th 360 (2004)                                                    2, 17

11
     --Ifo.
     Peoole v. Gruber.
               F04752s,
t2          2006 Cal. App. Unpub. LEXIS 8448 (Cal. Ct. App. Sep.22,2006)                        25

13   Pos-A-                                       eld Tire
                     upp.                                                                       20
t4
15                                    V Tassone
                      pp                                                                        15
t6
T7   Randone v.
                                                                                                T9
18

t9 Rusheen v. Cohen"
20
     mt                     048 (2006)                                                          t7

2t Sniadach v. Family Finance Cpm.,
         39s U.S. 3T7 (re6e)                                                                     r9
22

23   Scott &Fetzer Co. v. Dile,
                                  ir. 1981)                                                      t9
24

25   Sosa v.   DIRECTV, Inc.,
26
     WCir.2006)                                                                                  t7

27 Thomas. Head & Greisen Emps. Trust v. Buster,
        95 F.3d 1449 (9th Cir. 1996)                                                            18
28
                                                  IV          Case   No. 3 :' 1 1-cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9827 Page 6 of 34




 I   United States v. Armour & Co."
           402 U.S. 673 (te7r)                                                                    l4
 2
 a
 J   United States v. Cazares,
 4
     @Cir.20l5)                                                                                   24


 5   U                            o. v. Pos
                        pp                                                                        t6
 6

 7                                v. Oncolo
                                                                                                  23
 8

 9   Vershbow v. Reiner,
10
     w:3d87e(1ee1)                                                                                2I

11   Vertex Distrib., Inc. v. Falco! Foam   Plastics, Inc.,
     -- -- 6fqF.2d 88s (9th Cir. 1982)                                                            13
I2
13
                       upp                    .2009)                                              20
I4
15                       B
                                                                                                  18
t6
t7 Waltrio v. Kimberlin.
18
     @4thsl7(2008)                                                                                 2


T9   West Coast Constr. Co. v. Oceano Santlaly     !itt.,
           17 CaL App. 3d 693 (197t)                                                              24
20

2l Whittaker Corp. v. Exeqrlair Corp.,
           953 F.2d s 10 (9th Cir. 1992)                                                          22
22

23   Zal v, Steppe.
           968 F.2d 924 (gth Cir. 1992)                                                           18
24

25                n1
                                                                                                  18
26

27
             o.
28         2013 U.S. Dist.       S 87089 (N.D.Cal. June 20,2013)                                  23
                                               V              Case No.   3   :' 1 1-ov-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9828 Page 7 of 34




 1   STATUTES
 2 Cal. Civ. Code $ 47(b)                                                                  t7
 J   Cal. Civ. Code SS 3420-3424                                                           22
 4 Cal. Civ. Code 53432....                                                                t6
 5   Cal. Civ. Proc. Code $$ 481.010 - 493.060                                             20

 6 Cal. Civ. Proc. Code $ 484.080                                                          2I
 7   Cal. Civ. Proc. Code $ 485.010                                                        20

 8   Cal. Civ. Proc. Code $ 486.020                                                        20
 9 Cal. Civ. Proc. Code $ 486.090(a)...........                                            2I
10   Cal. Civ. Proc. Code $ 489.210                                                        2I
11   Cal. Civ. Proc. Code $ 525                                                            22
t2 Cal. Civ. Proc. Code $ 526                                                              22
13   Cal. Civ. Proc. Code $ 529                                                            22
T4   Cal. Civ. Proc. Code $ 532                                                            22

15   Cal. Civ. Proc. Code $ 533                                                            22
I6 Cal. Civ. Proc. Code $$ 995.010 - 996.560...........                                    20
I7 Cal. Comm. Code $ I 20 1(bX3     5) ....                                                15

18   Cal. Cornm. Code $ 9102(a)(7)     .                                                   15

t9 Cal. Comm. Code $ 9102(a)Qa)                                                            15

20 Cal. Comm. Code $ 9203(a)                                                               l5
2I Cal. Comm. Code       $ 9203(bXI)                                                       15

22 Cal. Comm. Code $ 9203(bX2)                                                             15

23   Cal. Comm. Code $ 9203(bX3)                                                           15

24 Cal. Cornm. Code $ 9203(b)(3XA)                                                         15

25   Cal. Comm. Code $ 9312(bX1)                                                           I7
26 Cal. Comm. Code $ 9312(bX3)                                                             t7
27 Cal. Comm. Code $$ 9312-9313                                                            18

28   Cal. Health   & Safety Code 5 24135                                                   18
                                              V1          Case No. 3 :' I 1-cv-0063 8-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9829 Page 8 of 34




 1   CALIFORNIA RUL ES OF PROFESSIONAL CONDIICT
 2 Cal. R. Prof I Cond. 3-300                                                            7

 J   Cal. R. Prof I Cond. 1.8.1                                                          7

 4
 5                   RULES O F COURT
 6 Cal. R. Ct.   3.1150                                                                 22

 7

 8

 9 Fed. R. Civ. Proc. 64                                                                t9
10 Fed. R.   Civ. Proc. 65(a)(1)                                                        22

11   Fed. R. Civ. Proc. 65(b)                                                           22

I2 Fed. R. Civ. Proc. 65(c)                                                             22

13   Fed. R. Civ. P. 65(d)                                                           13,22
t4
15   LOCAL RULES
t6 CivLR s.1(e)                                                                           2

I7 ECF Admin. Policies & Procs. Manual    $ 2(k)                                         2

18

t9 SECONDARY AUTHORITIES
20 Alan M. Ahart, California Practice Guide: Enforcing Judgments and
        Debts lJtf p:2e91-p:37 61 (20te)                                                20
2T

22 Alan M. Ahart, California Practice Guide: Enforcing Judgments and
        Debts fltf p:5a31Q}Ie)                                                          20
23

24 Lee Smallev Edmon & Curtis E.A. Karnoa. California Practice Guide:
        Civil"Procedure Before Trial tltT [9:56 0l-le:6701 (201e)                       22
25

26 Ellen A. Friedrnan, Secured Transactions in California Commercial
         Law Practice $ 3.2 (CEB 2d8d.2020)                                              15
27

28
                                         vl1        Case No.   3   :' 1 1-cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9830 Page 9 of 34




 1   Ellen A. Friedman, Secured Transactions in California Commercial
           Law Practice $ 3.6 (CEB 2dEd,2020)                                               t6
 2

 J   13 Moore's Federal Practice -   Civil   $ 64. 12 (2019)                                19

 4   13 Moore's Federal Practice -   Civil $ 64.14 (2019)                                   t9
 5   4 B.E. Witkin. et a1.. Summarv of California Law,
           Secured Transactions iri Personal Property $$ 34-103     (1lth Ed. 2018)......   15
 6

 7

 8

 9

10

11

T2

L3

I4
15

T6

t7
18

I9
20

2l
22

23

24

25

26

27

28
                                               v111        Case No. 3 :' I 1-cv-0063 8-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9831 Page 10 of 34




                                     I.   INTRODUCTION
           Predicated on half-truths; unsubstantiated speculation; outright falsehoods; and
     arguments without substantive reasoning, without citation to authority, or contrary to
     established authority, SPECTRUM LABORATORIES, LLC's ("Spectrum") attempt to

     charge MATHEW     M. GREEN ("Mr. Green") and DR. GREENS, INC. ("Dr. Greens")
     (collectively the "Green Parties") and their attorney of record with contempt of this
     Court's order issued on February 23, 2018 (the "Order") is nothing more than
    unbounded overzealousness run amuck. The simple facts remain that this Court only
     enjoined the Green Parties from transferring 'omoney" or "funds" outside the ordinary
    course   of business, and that no such transfer ever took place. While Mr.          Eastman

    created, attached, perfected, and foreclosed upon a valid security interest in the Green
    Parties' assets-acts which no order of this Court ever enjoined-the undisputable
    evidence establishes that he, his assigns, and their attorney assiduously avoided taking
    any money or funds of the Green Parties. To the extent that Spectrum would claim
    some implication   in the Order enjoining Mr. Eastman from collecting his           accounts

    receivable or foreclosing upon his valid security interest, no such order would be valid
    or enforceable by contempt. For these reasons, the Court should find that Mr. Eastman
    and his clients have shown good cause why they should not be found in contempt of
    the Order.
                               il.
           The attorney-client relationship between Mr. Eastman and the Green Parties
    predates this action by several years. (Eastman Decl. fl 5 at    2-3.) With   respect to their

    dispute with Spectrum, the Green Parties, as "Client," executed a formal "Attorney -
    Client Agreement" with Mr. Eastman-acting through his professional law
    corporation, Gary L. Eastman, A Professional Law Corporation ("Eastman APLC")              as

    "the Firm"-sn October 20,2008. (Id.     1T'1T
                                                    4 & 5 at2-3 & Ex. A.) Therein, the Green
    Parties expressly acknowledged that Eastman APLC "shall have a lien to the extent          of
28 its outstanding billings on any Patent, Trademark or Copyright Application filed by the
                                                    1     Case   No i:'1 -cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9832 Page 11 of 34




  1   Firm for the Client, the proceeds of any litigation, and assets of the Client." (Id. Ex. A
  2   at 3 (italics added).)
  J          Mr. Green, represented by Mr. Eastman through Eastman APLC, filed this
  4   action on March 29,20II. (Eastman Decl. fl 6 at 3 & Ex. B; Req. Jud. Not. 1(a); Doc.
  5   # l.)'On January 3,2013, Mr. Eastman formed and, through Eastman APLC joined,
  6   the law firm of Eastman         & McCartney, LLP ("Eastman McCartney").                   (Eastman Decl.

  7   \7      at3 & Ex. C; Req. Jud. Not. 3(u).)' Mr. Eastman and Eastman McCartney became,
  8   and remain, the attorneys of record for the Green Parties in this action.                      (Id.)   On

  9 January 10, 2013, Eastman McCartney, as     the "Firm," executed a new Attomey -
                                                      o'Client."
 10   Client Agreement with the Green Parties, as the            Gd. fl 8 at 3 & Ex. D.)
 11   Therein, the Green Parties again expressly acknowledged that "the Firm shall have a
 I2 lien to the extent of its outstanding billings on any Patent, Trademark or Copyright
 13   Application filed by the Firm for the Client, the proceeds of any litigation, and the
 t4       assets of the   Client." Gd. Ex. D at 54 (italics       added).)a

 15             t  E*hibit oase citations are to the consecutive page numbers prescribed by
      local rule. See CivLR 5.t(e); ECF Admin. Policies & PrcicslManual $ 2(k).
 T6

                '         Citations to "Doc.   #"   aie to the   Civil Docket in this action.
 t7
                3
               Eastman McCartnev subsequently changed its name to "Eastman
 l8 McCartneyJ Dallmann, LLP." (See Eastm^an D6c1. n7-ut 3 & Ex. C; Req. Jud. Not.
 I9
    3(a).)
                4
 20                 California has long recognized attorney liens. See altri v. Kim
       164 CaL App. 4th 5I7,525 (2008)(attorney's lien is a "secret lien" with priority over
 2T   later encumbrances and is effective upon execution of fee agreement); Fletcher v.
 22   Davis, 33 Cal. 4th 6l (2004)(An attorney's charging lien is a"security interest" in the
      proceeds of the litigation.")(italics original); see also Fletcher, 33 CaL 4th at 7l
      I

 23   (attorney's lien must comply with former Rule of Professional Conduct 3-300 (now
 24   Rule 1.8.1)); see Note 6 infra aI 7.) To the extent an attorney's retainer agreement
      creates a security interest beyond the proceeds of litigation, its attachment, perfection,
 25   and priority are governed by the Commercial Code. See People v. Green, 125 Cal.
 26   App. 4th 360,365 (2004). Here, the retainer agreements complied with Rule 3-300
      and-while the Green Parties never obtained litigation proceeds to which any
 27   charging lien attached-Eastman APLC and Eastman McCartney perfected their
 28   retainer-agreemen ts liens in the Green Parties' assets when they filed the UCC-I
                                                                                        ( footnote continues...
                                                                                   '1
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9833 Page 12 of 34




  1          On September 22, 2017-prior to a hearing set for that day regarding moti ons in
  2   limine, sanctions, and summary judgment-Mr. Eastman filed an ex parte application
  a
  J to withdraw as counsel. (Eastman Decl. fl 9 at 4 & Ex. E; Req. Jud. Not. No. 1(b);
  4 Doc. # 278.) At the time, the Green Parties owed Eastman APLC and Eastman

  5   McCartney almost $500,000 in attorneys' fees and costs in connection with this action.
  6   (Eastman Decl. n 9 at 4.) Despite multiple demands for payment, the Green Parties
  7   advised Mr. Eastman that they were unable to pay any amounts toward the substantial
  8   balances owing.       (Id.)   Thus, Mr. Eastman predicated his application on the grounds
  9   that the Green Parties had "continuously failed              to   pay counsel the agreed-upon
 10   attorney's fees, resulting in a substantial outstanding balance." (Id. Ex. E lns. l-2 at
 11   58; see also id. flfl 3   & 4 at 64.)   Further, Mr. Eastman had tragically lost his 24-year-
 I2 old son on December 30, 2016, and his ensuing leave of absence resulted in                    a

 13   significant downturn in his business and the loss of several associates. (ld. fl 5 at 6a.)
 I4 Accordingly, Mr. Eastman lacked the practical and financial resources to continue
 15   carrying the Green Parties without payment. (Id.       1T   6 at 64.)

 r6          At the September 22, 2017 , hearing the Court advised Mr. Eastman that, while
 t7 the Court had not read the application to withdraw entirely, the Court was:
 18          of the mind that the motions I've acted on here today were fullv briefed
             while counsel was in the case and that should dispoie of these'motions.
 I9          Anv vou're in for a oennv vou're in for a pound. That's my general take
             on it'counsel. But ih iusi gleaning vour reasons" I think we ileed to - - I
20           need to reflect on it niore.TTl Bu"t'even havlinel done that" the Court is
             squarelv of the mind that thbise matters have b;eeiifullv briefed. This case
2I           hds bedn going on for a while, and these matters neetl to be disposed of;
             and I intefid td disoose of oenilins matters. llTl And Spectrum rirav want
22           to iespond to the r,iotion, ahd I'11Eet a briefiirfi schedulb on that particular
             motron.
23

24 (Eastman Decl.      fl   10 at 4   &Ex. F lns. 10-24 at69; Req.Jud. Not. 1(c).)
25           The Court ordered a briefing schedule and set a hearing date for Mr. Eastman's
26 application     to withdraw.         (Eastman Decl. Ex.   F lns. 6-15 at 70.) Spectrum filed
27

28    Financing Statement and took possession of the Green Parties non-cash assets
                                                              Case No. 3:' I l -cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9834 Page 13 of 34




  1   opposition to the application on October 10, 2017. (Eastman Decl. 'lf 11 at 4          & Ex. G;
  2 Doc.   # 282; Req. Jud. Not. 1(d).) Therein, Spectrum accused Mr. Eastman of running
  a
  J   up the costs of the "expensive litigation" and chastised him for not having raised the
  4 "payment       problem" sooner.        (Id.)   While no trial date had yet been set, Spectrum
  5   agued:

  6            The oarties are now on the verge of trial. with hefty lesal bills on both
               sides^because of Eastman's vexaTious litiedtion filineS. Wittr the case now
  7            readv for final resolution. the Court sholuld not allow Eastman to again
               delay resolution while es'caping.the-consequences of.his. expensive -and
  8            asgressive lawyering tactics'. The Court should require hini to see this
               cil5e to its end, "wtricE is now finally in sight.
  9

 10   (Eastman Decl. Ex. G lns. 15-19        atl2l.)
 11            Spectrum speculated that Mr. Eastman had benefitted from the risk he had
 I2 assumed in representing a corporate client because he had "receive[d] fees for at least
 13   some period(s) of     time    and a contingency fee   possibility on Greens' failed tort claims,"
 I4 (Eastman Decl. Ex. G. lns. 6-9 at75), but noted, "If Eastman has never received any
 15   payment from [the Green Parties], then he acquiesced and his motion is six years too
 t6 late," (rd. Ex. G n.1 at75).
 I7            Prior to the hearing on October 16, 2017, Mr. Eastman spoke with Mr. Green
 18   and worked out a resolution that would allow Mr. Eastman to remain as counsel.
 t9 (Eastman Decl.      \   12 at   4.) The resolution   was   that-in   consideration for Mr. Eastman
 20 withdrawing the motion            to withdraw as counsel, continuing to represent the        Green

 2l   Parties through trial, and forbearing on further collection efforts until after        trial-the
 22 Green Parties would grant Eastman APLC and Eastman McCartney (in addition to the

 23   attorney liens they already enjoyed) a security interest in their assets.       (I4)   Therefore,

 24 at the hearing on October 16, 2017, Mr. Eastman advised the Court:

 25            I've considered the comments bv the Court in our last in-person meeting.
               and I've considered the ooposition to mv motion to withdraw. And witli
 26            regard to the expeditious resolution of this matter, I'd like to withdraw my
               mdtion to withdraw as counsel. ltTl This has been hansins for srx vears on
 27            vour calendar. and I can imasinb'that despite the ecbndmic disihcentive
               for me to handle this case throueh trial, I believe I owe it to the court and
 28            my opposing counsel to put it toAed one way or another. ['1T] I appreciate
                                                   4        Case No. 3:'11-cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9835 Page 14 of 34




  1             the oooortunitv to have briefed that and vour opportunity to hear it, but I
                iust iioke witlt Mr. Green before comins in heid todav, and I think'we've
  2            "workbd out u resolution to allow this to"go through tiial.

  J   (Eastman Decl. 'lJ 13 at 5     & Ex. H lns. I-17 at 82 (emphasis             added); Req. Jud. Not.

  4   1(e).)

  5            The Court accepted the motion to withdraw as counsel as being withdrawn, (see
  6   Eastman Decl. Ex. H lns.      1   5-17 at82; see also Eastman Decl.     fl   14 at 5   & Ex. I fl 4 lns.
  7   3-5 at 88; Doc. # 2851' Req. Jud. Not. 1(f)); scheduled a status conference for December

  8   4,2017, to set atrial date; and scheduled the pretrial conference for January 22,2018,
  9 (Eastman Decl. Ex.        H Ins. L2-20 at 85).
 10            On November 29,2017, the parties filed a joint motion proposing pretrial
 11   deadlines, including a     trial date-none having been previously set-of February                    13,

 t2 2018. (See Doc. # 287; Req. Jud. Not. 1.) On December 14,2017, the Court granted
 13   the   joint motion. (Eastman Decl. fl 15 at 5 & Ex. J; Doc. # 288; Req. Jud. Not. 1(g).)
 I4            Prior to January I0,2018, Eastman APLC and Eastman McCartney retained
 15   their own counsel-Ajay Gupta, Esq. of the law firm of Gupta Evans and Associates,
 I6 PC ("Mr. Gupta")-to document and effectuate the resolution that Mr. Eastman and
 l7 Mr. Green had agreed upon to allow Mr. Eastman to remain as the Green Parties'
 18   attorney through trial. (Eastman Decl.         1T   16 at 5.) On January 10, 2018-some five
 19   weeks before trial was set to commence and more than six weeks before the Court
 20 issued      the Order-Eastman APLC and Eastman McCartney, on the one hand                               as

 2t "Attorney," and the Green Parties, on the other hand as "Client," executed a First
 22 Amendment to Attorney Client Agreement (the "First Amendment"). (Eastman Decl.

 23   fl   16 at 5   & Ex. K.) The First Amendment recited that the Green Parties had "fallen
 24   significantly behind on payments owed                   to   Attorney pursuant     to the Retainer
 25 Agreement, and          trial in fthis action] is approaching, which will create significant
26 additional costs to be incurred by Attomey with respect to its representation of Client."
27 (Eastman Decl. Ex.         K at93.)    The First Amendment further recited:
28
                                                          5        Case No. 3:'1 I -cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9836 Page 15 of 34




  1



  2
  a
  J

  4

  5   (Eastman Decl. Ex.   K at93.)
  6        In the First Amendment, the Green Parties granted Eastman APLC and Eastman
  7   McCartney:
  8         a securitv interest in all business assets of Client now owned or hereinafter
           acouired. includins but not limited to. the followine: anv and all of
  9        Cli'ent's real prop#tv and taneible pers6nal property, Tixtuies. leasehold
           improvementS, tr'ade"fixtures, dquipmqnt, inventory and any arid all other
 10        peisonal
           'accounts
                      propi:rty; any and'all'of Client's. inve4tory, merchandise and
                      iectiiva6le relulting from the sale thereof; anv and all of Client's
 11        motor vehicle^s,'avessels, mdbile homes, or commercial coaches used as
           eouioment of          soins business: anv and all of Client's accounts
 l2        re'ceivable, deposit"accbunts and final money judgments; any and all of
 13

 t4
 15

 t6
 T7

 18

 r9 (Eastman Decl. Ex. K at 93 (bolding original).)s
 20
           The First Amendment further provided that:
 2l
           This securitv interest is qranted to secure any and all debt owed bv Client
 22        to Attornevbursuant to tTre Retainer Aereem"ent. includins. but nof limited
           to, the Olrt^standing Balance and alf costs ahd expenTes incuned by
 23        Attorney in the coll6ction of the debt.
 24   (Eastman Decl. Ex.   K at93.)
 25        The First Amendment gave Eastman APLC and Eastman McCartney the right to
 26

 27

 28
                                                 6       Case No.   3:'l   -cv-0063 8-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9837 Page 16 of 34




  1   file ooone or more financing statements under the California Uniform                 Commercial
  2 Code, naming       Client as a debtor and Attorney as secured party and indicating the
  a
  J   collateral specified in this Amendment." (Eastman Decl. Ex.                  K at 94.)   The First
  4 Amendment appointed Eastman APLC and Eastman McCartney as attorney-in-fact                        of
  5   the Green Parties, including to "protect, preserve and realize upon the Collateral and
  6   Attorney's security interest therein."         GO      The First Amendment provided that the
  7   outstanding balance then owed by the Green Parties for attorneys' fees and costs was
  8   $491   ,373.11. (Id.) Finally, the First Amendment-in bolded provisions initialed by
  9   Mr. Green-provided in pertinent partthat:
 10           Bv siqninq below. Client agrees that the            statements and
              rtipresdntatTons contained in this" Amendment are to be considered
 11           cohtractual in nature. Additionallyo Client acknowledges Attorney is
              NOT representing Client as an att-orney with regard tb the Retaiirer
 T2
              Asreement and this Amendment and in Client's review and
 13           co"nsideration of the foresoing and Client's decision whether to sign
              below and enter in the tErms" set forth herein, including the abovl-
 T4           described release.
 15           By sisnins below. Client further acknowledges and represents that
              ClienThas had the opportunitv to consult with"leeal coun-sel of its own
 r6           choice with respecl^ to thd execution and Tegal effect of this
              Amendment, including the release, and that Client has not relied
 t7           upon any representations or warranties of any other party hereto.
 18   (Eastman Decl. Ex. K    tTfl   6(a)   & 6(b) at95 (bolding original).)6
 I9                                         jury on February 13,2018. (Eastman Decl. fl
              This matter went to trial before       a

20 17 at 5; Req. Jud. Not. I .) On the morning of February 23 , 201 8-after the close of the

2t evidence but before      the   jury returned its verdict-Mr. Eastman instructed Mr. Gupta to
22 proceed with perfecting the security interest reflected in the First Amendment. (Id.)             At
23    approximately 1:53 p.m. the jury retumed its verdict.            (Id.&    Ex. M In.2 at 102; Req.
24
25
              6 Then operative Rule 3-300 of the California Rules of Professional
   Conduct provided that an attomey could not acquire a securitv interest adverse to a
26 client unlbss: 1) the transaction was fair and reasohable to the client and fullv disclosed
   in writine; 2) the client was advised in writine that the client mav seek the advice of
27 independeht bounsel; and 3) the client thereaffer consented in writine. Cal. R. Prof I
   Conil..3-300; qccord Cal.'R. Profl Cond. 1.8.1 (current). The First Amendment
28 compl ied with theseGquirements.
                                                         7      Case   No. i:'11-cv-00638-IAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9838 Page 17 of 34




  1   Jud.   Not. 1(i).) The jury's verdict was                adverse   to the Green Parties in all    respects.

  2 (See     id. Ex. L; Req. Jud. Not. 1(h).) After the verdict was read and the jury
  J   discharged, the following exchange took place:
  4           The Court: Counsel, let's do this. It's been a long week for all of us. I
              suggMielephone iall next week to talk about going forward if there are
  5           anV"outstandihe issues we need to address, so ive c-an have a telephone
              cohference to line those up. [fl] I can do this Monday afternoon if you're
  6           available for a telephone cbnfefence.
  7           Mr. Cupar: That should work.
  8           The Court: Counsel.
  9           Mr-Eastmau: Your honor,.just
                                      "
                                           to make sure that's when we're going to
              ente-rtainTtun   c I e an   han   d   s?
 10
              The Court: Yes. We'll discuss those outstanding issues, everything we
 1l           neeillo-To- discuss at that time, and determine how-we move fonvardlvith
              those issues. Yes.
 I2
              Mr. Eastman: All Right. Thank you, your honor, that will work.
 l3
 T4   (Eastman Decl. Ex.   M Ins. 5-22 at 107.)
 15           At   that point, instead of proceeding with the seemingly                             agreed-upon

 t6 adjournment     as suggested by the             Court-and without any prior notice; without filing or
 t7 serving either a written application for a right to attach order and a writ of attachment
 18   or a written motion for a temporary protective order pending such an application;
 I9 without proffering any evidence of great or irreparable injury; and without posting or
20 offering to post an undertaking-Spectrum brought an "oral motion" that gave rise to

2T    the Order. (See Eastman Decl.             fl   18 at 5   & Ex. M ln. 23 at 107 to ln.     13 at 108.) That

22 is, Spectrum's counsel stated:

23            And. vour honor. I'd like to move iust by an oral motion now for an
              iniunciion asainsf the transfer of assefs bv Mr. Green and Dr. Greens. Inc.
24            I ban folloyi uo with a written motion.'llll And mv idea there is'this:
              there fras a m<jtion to withdraw that Mr. Edstman file[ a few months ago,
25            but then subsequentlv withdrew. Mv concern is - - based on nonpavmeht.
26
              tfl] My conce'rn is'is that Mr. Gr'een, either personally or thrbdgh his
              comoanv. is soins to transfer larse amounts tf monev'to make Fimself
             judgmefii-proZf hEre. So w6'd askVhat this Couit enter"an injunction on "
27

28
                                                                8        Case No.   3   :' 1 1-cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9839 Page 18 of 34




  1          that basis to prevent him from transferuing any large amounts of money
  2
            from one account to another.

  J   (Eastman Decl. Ex.     M \n.23 at 107 to ln. lI at 108 (emphasis added).)
  4         Without eliciting any opposition from the Green Parties, the Court ruled:
  5         At this iuncture, the Court will issue a temporary stay, Mr. Green, as well
            as Dr. Greens,'Inc., from transferuing ahy mbniei from any dccounts
  6         held, whether personal accounts, business accounts, other entities
            controlled or owned- by Dr. Grgens or you, outside of orQina.ry, routine
  7         business exDenses thai vou've been paiing to keep vbur business going
            between now and until"further ordei of t6e Couri. llll We can discuss
  8         whether or not there needs to be some bliefing on thaf dn Monday as well.
  9   (Eastman Decl. Ex. M. \n.20 at 108 to ln. 4 at 109 (emphasis added); see also Doc. #
 10   329 ("Plaintiff Stephens oral motion for injunction re transfer of funds by the
 11   defendant: the Court grants temporary stay of any transfer of funds." (emphasis
 t2 added); Req.    Jud.   Not. 1.)
 13         The Court did not otherwise set a hearing or a briefing schedule to hear either an
 I4 application for a right to attach order and issuance a writ of attachment or a written
 15   motion for issuanceof a temporary protective order pending such application.
 I6 (Eastman Decl. fl 18 at 6 & Ex. M.) Nor did Spectrum request such a hearing or
 T7   briefing schedule. (Id.) The hearing adjourned and, approximately one hour later, the
 18   Secretary   of State recorded the UCC-I financing statement per Mr. Eastman's prior
 t9 request to his attorney. (Eastman Decl. fl 19 at 6 & Exs. M & N.)
 20         On February 26,2018, the Court convened a telephonic status conference. (See
 2t Eastman Decl.      \   20 at 6 &. Ex. O; Rea. Jud. Not. # 1(i).) At the outset, the Court
 22 indicated that   it would "like to just revisit the issue with respect to the stay and how to
 23   move forward with that." (Id. Ex. O lns. 18-20 at    l2l.)   Significantly, when addressing
 24 the issue, Mr. Eastman and the Court both treated the prior order as having issued as a

 25   state-law attachment remedy. (See Ex. O lns. 8-11 at 128 ("Mr. Eastman: . . . . I think
 26 the   writ of attachment that was effectively the stay that you identified at the close of
 27 our discussions last week was a       bit of a surprise."); id. Ins. 23-24 ("The Court: Mr.
 28 Cupar, with your writ of attachment, is the status quo sufficient, in your mind?").)
                                                          Case No.    3   :'   11   -cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9840 Page 19 of 34




  I Indeed, in response to the latter question, Mr. Cupar stated:
  2             I think  so. vour honor. There is nothins specific we lcnow about. I looked
                 uo Califoritia law before the iurv verdict, and I mean, it - - it does follow
  J              h'ere. ai lone as thefe is goo"cl c-ause here for the reqirest, which there is,
                 based on thit initial with<frawal. ltl   And to the extenf that, you know, Mr.
                                                       -pay
  4              Eastman's client is refusine to            him for leeal servic-es, vou know,
                 obviouslv we're a bit concErned oir two levels.- Number one, that this
  5              sentlemdn and this companv have a propensity not to pay their bills, No.
                 T. And then. No. 2. the other issue'is iust making sure, because if he's
  6              alreadv sot some soit of A.R.. or accodnts receiva-ble, out there with his
                 couns6l."vou know. he misht blav sames in terms of-refusing to pay us.
  7              ItTl So ih'e ooint is.'I thinkTt iult rhales a lot of sense to maini-ain whitt we
                 hliive here,'in terms of a stay and-ensure he's not_goillg to move money
  8
                from bank accounts 6n a pdrsonal and corporate level.-
  9   (Eastman Decl. Ex. O 1n.25          atl28 to ln.      16   atl29   (emphasis added).)

 10             Spectrum agreed with the Court that any "deposition"                              of the Green Parties
 11   regarding their "assets [] in a personal and corporate level," (Eastman Decl. Ex. O lns.
 l2 17-18 at I29), could be "handled post-final judgment, with respect to enforcing the
 13   judgment," (id. lns. 1-3 at 130), "so long as . . . the stay stays in place, (id. ln. 13 at
 t4 130). Accordingly, the Court ruled that the order of February 23, 2018 would be
 15   "lefftl   as   it is." (Id. Ex. O ln.   15 at 130.)

 t6             Thereafter, Spectrum never requested a hearing or a briefing schedule to hear
 I7 either an application for a right to attach order and a writ of attachment or issuance of a
 18   temporary protective order pending such application. (Eastman Decl. n                                  2I aI 6.)
 T9   Spectrum has never filed or served a written application for a right to attach order and
 20   writ of attachment. (Id.) Nor has Spectrum ever filed                     a written motion for a temporary

 2l protective order pending such an application; proffered any evidence of great or
 22 irreparable injury        in support of such a motion; or posted an undertaking in support of
 23   such a temporary protective order. (Id.)              At no time did the Court issue-and Spectrum
 24 never sought, obtained, or served-any protective order enjoining third-party creditors

 25   generally, or Mr. Eastman, Eastman APLC, or Eastman McCartney in particular, from
 26 collecting on debts owing by the Green Parties or obtaining, perfecting, or enforcing

 27 security interests in the Green Parties' assets. (Id.                'T   2l at 6-7 .)
 28             On June 11,2018, iVIr. Eastman created AR Acquisitions, LLC, a limited
                                                             10          Case No. 3:'        11   -cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9841 Page 20 of 34




  1   liability company organized and existing under the laws of the State of California ("AR
  2   Acquisitions"). (Eastman Decl.      \   22 at 7       & Ex. P; Req. Jud. Not. 3(c).)    On June 14,
  J   2018,Mr. Gupta-as counsel for AR Acquisitions-wrote a letter to attorney Phil
  4   Dyson, Esq.-as independent counsel for the Green Parties-to obtain a conflict
  5   waiver and the Green Parties' informed, written consent to Eastman, APLC and
  6   Eastman McCartney assigning to AR Acquisitions for collection the accounts owing by

  7   the Green Parties and the security interests. (Eastman Decl. 1123 at 7 & Ex.                Q.)    On

  8   June I 1,2018, the Green Parties executed the conflict waiver, and on June 15, 2018,
  9 Mr. Dyson executed his approval of the conflict waiver.                 (Id.Bx. Q at 135.) On June   19,

 10   2018, Eastman APLC and Eastman McCartney assigned to AR Acquisitions: 1) the
 11   receivables owing by the Green Parties, (Eastman Decl.                ll24 at7 &Ex. R); 2) the right
 t2 to receive the sum of at least $820 ,928 thereon, (d.); 3) the power of attomey over Dr.
 13   Greens, Inc., (id.); and 4) aII security interests in the assets of Dr. Greens, Inc., (id.).

 I4           On June 21,2018, AR Acquisitions filed suit against the Green Parties in the
 15   action entitled AR Acquisitions, LLC, etc. v. Dr. Greens, Inc., etc., et al.,San Diego
 I6 Superior Court Case No. 37-20I8-000309-CU-BC-CTL. (the "Collection Action")
 T7   (Eastman Decl.    125 at7-8    &, Ex. S; Req. Jud. Not.          2(a).) Therein, AR Acquisitions
 18   sought damages in the principal amount of at least $820,928 for the outstanding legal
 I9 bills then owed by the Green Parties. (14                   8". S lns. 10-11 at 140.) As with the
20 conflict waiver, the Green Parties were represented by                   Mr. Dyson in connection with
2T    the Collection Action. (Eastman Decl.       Il 25 at 8.)
22            On August7,2018, AR Acquisitions deposed the Green Parties in the Collection
23    Action. (Eastman Decl.     1126 at 8    & Ex. T ln.       10 at 167   toln.2L atI75; Req. Jud. Not.
24 2(b).) During the deposition, the Green Parties admitted their debt owing for attomeys'

25    fees and costs; the security interest; and the assignment to AR Acquisitions. (See id.
26    Ex. T ln. 4 at 176 to ln. 22 at 183.) Further, the Green Parties ceded to AR
27 Acquisitions possession andlor             control       of the Dr.      Greens website;   Dr. Greens'
28 computer systems, phone numbers, and e-mail; and Dr. Greens' inventory, (see id. Ex.
                                                        I   1      Case No. 3:'1 1 -cv-00638-J AH .KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9842 Page 21 of 34




  1   T ln.   1   at 184 to Ln.20 at202.)
  2           On or about August 17,2018, AR Acquisitions leased commercial space in San
  J   Diego.           (Eastman Decl.        n 27 at 8 & Ex. U.)     Thereafter, AR Acquisitions took
  4 possession          of and relocated Dr. Greens' inventory to the leased premises. (Eastman
  5   Decl. 1[ 27 at 8.) On September 19, 2019, AR Acquisitions obtained a third-party
  6   valuation of the Dr. Greens business from Vantage Point Advisors, Inc. (the
  7   "Valuation").         Gd.'lT   28 at 8   & Ex. V.) The Valuation   was as of August 7 , 2018-the

  8   date that AR Acquisitions had deposed the Green Parties and taken possession and/or

  9 control over          Dr. Greens' non-cash assets. (Eastman Decl. tf 28 at 8.) The Valuation
 10   valued the Dr. Greens business at$42,686.00 as of August7,2018. (Id.)
 11           On September 19,2019, AR Acquisitions-through Mr. Gupta's office-caused
 t2 a duly noticed pubtic sale of the assets of the Green Parties pledged              as security for the

 13   debts       to   Eastman APLC and Eastman McCartney assigned                  to AR    Acquisitions.

 t4 (Eastman Decl.           11   29 at 8-9 & Ex. W; Req. Jud. Not. 3(d).) At the public sale, AR
 15   Acquisitions made an opening credit bid of $42,686.00 for the assets of the Green
 I6 Parties. (Id.) There were no other bids, and the Green Parties' personal property was
 T7   conveyed          to AR Acquisitions. (Id.) The Green Parties have received a $42,686.00
 18   credit against the amounts owing to Eastman McCartney. (Id.)
 t9           In the meanwhile, on July 1 , 2019, the Governor of the State of California had
 20 approved Assembly                 Bill   851, approving Health   &   Safety Code section 24135 to
 2I become effective January 1,2020. (Eastman Decl. fl 30 at 9 & Ex. X; Req. Jud. Not.
 22 4.) Mr. Eastman was aware of the pendency of Assembly Bill 851 because Section

 23   24135 would make the distribution, delivery, sale,                  or   possession   with intent to
 24 distribute, deliver           or sell "drug masking products," i.e. "synthetic urine," illegal in
 25   California.        (I4) The sale of synthetic       urine was a cornerstone of the Dr. Greens
 26 business, and thus the newly-acquired business of AR Acquisitions. (Id.)
 27           The distribution, delivery and sale of synthetic urine are not unlawful in the
 28   State   of Washington. (Eastman Decl. fl 31 at 9.) Because AR Acquisitions'                 business
                                                            2     Case No. 3:'1 1-cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9843 Page 22 of 34




  1   would no longer be viable in California as of January I,2020, Mr. Eastman set about
 2 moving     AR Acquisitions' business operations to the State of Washington. (Id.) On
  J   December 5, 2019, Mr. Eastman caused Pacific Inventory Services, LLC, a limited
 4 liability company organized and existing under the laws of the State of Washington, to

  5   be formed ("Pacific Inventory"). (Id. fl 31 at 9     & Ex. Y; Req. Jud. Not. 3(e).) On
  6   December   5,    2019, Pacific Inventory leased      commercial property in Vancouver,
  7   Washington, (Id.   \   32 at 9 & Ex. Z), and obtained a business license, (1d. fl 33 at 10 &
  8   Ex. AA; Req. Jud. Not. 3(0). Pacific Inventory runs the business
  9   operations-promoting and processing sales; filling orders; maintaining payroll,
 10   inventory, and the website; hiring and managing employees,          etc.-in   Vancouver on

 l1 behalf of AR Acquisitions. (Id. fl 34 at 10.)
 I2         At no time since February 23,2018-whether in the ordinary course of business,
 T3   or otherwise-did the Green Parties transfer to Mr. Eastman; Eastman APLC; Eastman
 I4 McCartney; AR Acquisitions; Pacific Inventory; or any of their officers, directors,
 15   shareholders, partners, members, managers, employees, agents, assigns              or other
 r6 affiliates (collectively the "Eastman Affiliates"), dfly cash, money, funds, or deposit
 I7 accounts. (Eastman Decl. fl 35 at 10.)
 18                                           M.   DISCUSSION
 I9   A.    There Has Been No Transfer of ttMoneyt' or ttFunds.tt
20          "An injunction must be 'specific in terms' and describe 'in reasonable detail' the
2T    acts sought to be restrained. Fed. R. Civ. P. 65(d). "Specificity in the terms of
22 finjunctions] is a predicate        to a finding of contempt." Gates v. Shinn, 98 F.3d     463,

23    467-68 (9th
             \      Cir. 1996)(citing Vertex Distrib.. Inc. v. Falcon Foam Plastics. Inc., 689
24 F.2d 885, 889 (9th        Cir.   1982));              of Phil    47 F.3d 1342, 1349 (3rd Cir.
25    1995)); accord   Int'l Longshoremen's Ass'n. v. Phila. Marine     Trade Ass'n, 389 U.S. 64,

26 76, (1967)(Congress "requir[es] that a federal court frame its orders so that those who

27 must obey them        will know what the court intends to require and what it        means to

28    forbid."). Indeed, a court may only find the meaning of an injunction "'within its four
                                                    13      CaseNo. 3:'11-cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9844 Page 23 of 34




  1   comers' and not by reference to the court's purpose or the purpose of the parly seeking
  2 to hold the other    in contempt." Gates, 98 F.3d at 468 (citing United States v. Armour
  J   &   Co., 402 U.S. 673, 681-52 (1971)). Thus,           "[i]f   an injunction does not clearly
  4 describe prohibited or required conduct,        it is not enforceable by contempt." Gates, 98
  5   F.3d at 468.
  6         Here, the Order specifically and clearly enjoined "Mr. Green, as well as Dr.
  7   Green, Inc., from transferring qny monies       fro*   any account . . . outside of ordinary,
  8   routine business expenses." (Eastman Decl. Ex.           M. ln. 20 at    108 to ln.   4 at   109

  9   (emphasis added); see also Doc.        #   329 ("the Court grants temporary stay of any
 10   transfer of fundsJ'(emphasis added).)7 At no time since the Order did the Green
 11   Parties transfer any monies or funds outside the ordinary course of business. Indeed,
 I2 since the Order, the Green Parties never transferred any money, funds, or deposit
 13   accounts to any Eastman   Affiliate.
                                         (Eastman Decl. fl 35 at 10.)

 t4         1.       Any Transfer of ooAssets" by the Green Parties Predated the Order.
 15         Spectrum's motion belies         a   fundamental misapprehension      of the nature of
 r6 secured transactions generally, and the creation, attachment, and perfection of security
 t7
 18

 t9
20

2T

22

23

24

25

26

27

28
                                                     4       Case No. 3:'1 1-cv-006?8-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9845 Page 24 of 34




  1   interests    in personal property in particular. See generall]' 4 B.E. Witkin, et a1.,
  2 Summary         of Catifornia Law, Secured Transactions in Personal Property $$                 34-103

  J   (1lth Ed. 2018). A security interest is an interest in personal property or fixtures that
  4   secures payment or perfbrmance of an obligation. Cal. Comm. Code $ 1201(bX35).) A

  5   security interest is created by a "security agreement" describing the collateral. Cal.
  6   Comm. Code        $   9102(a)(74).        A   security interest 'oattaches"   to   collateral when it
  7   becomes enforceable against the debtor with respect               to the collateral. Cal.    Comm.

  8   Code $ 9203(a). To be entbrceable, against the debtor and third parties three
  9   conclitions must be satisfied: 1) value must be given, Cal. Cornm. Code $ 9203(bXl);
 10   2) the debtor must have rights in the collateral or the power to transfbr rights in the
 11   collateral to a secured party, Cal. Comm. Code $ 9203(b)(2); and 3) there must be a
 t2 valid security agreement, Cal. Comm. Code $ 9203(bX3). A valid security agreement
 13   inc|-rdes one that is "authenticated" by the debtor's signature. Cal. Comm. Code $$
 t4 9102(a)(7) &, 9203(bX3XA). It is the creation and attachment of a security interest
 15   which eflectuates a transfer of the security interest to the creditor; the security interest
 I6 thereby becomes enfbrceable against the debtor. Sep Cal. Comm. Code $ 9203(a);
 t7 Raleigh Indus. of Am.. Inc. v. Tassone, T4 Cal. App. 3d 692, 698 (1977)(debtor
 18   transferred unperfected security interest              to creditor upon attachment); Ellen A.
 I9 Friedman, Secured Transactions in Califbrnia Commercial Law Practice {i 3.2 (CEB 2d
 20 Ed. zl2})fhereinafter                ecured Transactions"]
                               o o
                                     S                           .


 2l            Here, the only o'transfers" between the Green Parties, on the one hand, and
 22 Eastman APLC and Eastman McCartney, on the other hand, was when: 1) the Green

 23   Parties executed the retainer agreements granting attorney liens; and 2) executed the
 24 First Amendment.s The latter                of these transfers took place five   weeks   prior to trial.
 25            8


 26 spectrum
      assets
 27 transfer o
    transfer
 28
                                                                                                       S
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9846 Page 25 of 34




  1   Indeed, in withdrawing his motion to be relieved as counsel, Mr. Eastman advised the
  2   Courtthathehad"spoke[n]withMr.Green...and...we'veworkedoutaresolution
  J   to allow this to go through trial." (Eastman Decl. !f 13 at 5 & Ex. H lns. l-17 at 82
  4 (italics added).) Thus, months before       trial and the Order, Spectrum was on notice that
  5   the Green Parties had likely agreed to pledge their assets to secure their debt.
  6           2.     The Perfection of the Security Interest Was Not a Transfer of Money.
  7           Spectrum argues, without citation       to   authority, that the UCC-I Financing
  8   Statement was some type of "transfer" of the Green Parties' assets and thereby makes

  9 much of the factthat it was filed an hour after the      Order. (See Doc. # 366Lns.25-26 at
 10   5 ("Mr. Eastman filed the UCC security guarantee (and perfected a transfer of assets) a

 11   mere hour after this Court ordered him and his clients not to move any assets." (italics
 t2 added).) Wholly apart from the fact the Order in no way enjoined "asset" transfers,
 13   Spectrum clearly misapprehends the nature of perfection of a security interest.

 I4           In a non-bankruptcy context, perfection of a security interest is not a "transfer"
 15   of collateral. Quite to the contrary:
 t6           Perfection of a security interest in collateral is the means by which a
              creditor mav seek to have superior rights to other creditors. Beiause more
 t7           than one cr6ditor mav "perfe^ct" its in-terest in the same collateral, Division
              9 lof the Commeriial'Code] also sets forth rules of priority among
 18           cre'ditors.
 t9 Secured Transactions $ 3.6.
 20       Here, well prior to the jnry'r verdict and the subsequent Order, Mr. Eastman
 2T   instructed his lawyer to perfect the security interest in the Green Parties' assets that had
 22 attached months prior by    filing the UCC-1 Financing Statement. (Eastman Decl. 'lf 17
 23   at   5.)   While Mr. Gupta did not effectuate the filing until an hour after the Order
 24
      Rovql l{aLlBq!\,20 Cal. App. 3d 434 (1971); see Cal. Civ. Code $3432 (debtor may
 25   ffinoreflerenietoanothei"orgiVeonecreditorsecurityinpief'.erencetb
                                              -hinder
      hn6ther). Even thoush a preference may           or delay other'creditors in the
 26 collection of their claims. it is not, thereby. rendered void: even if the preferred creditor
    had knowledse that such'a consequence Would follow. United States'Fid. & Guar. Co.
 27 v.Postel.0q"Ca|,Aon.2d567.'571-72(I944\^orth
    acmn to'enforce the'd^ebtor's indebtedness was iiending at the time of the transfer, see
 28 Arnold   v. Hadgis , 102 Cal. App. 2d 88, 92 (1951).
                                                    16       Case No.   3   :' 1 1-ov-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9847 Page 26 of 34




  1   issued, nothing nefarious can be inferred from that timing;         it was an exercise that had
  2   already been put in motion months prior. (Id.   '1T   19 at 6   & Ex. N; Req. Jud. Not. 3(b).)
  a
  J   More to the point, the Order did not enjoin any creditor of the Green Parties, including
  4 Mr. Eastman, from perfecting security interests, and the          filing of the UCC-1 Financing
  5   Statement in no way can be characterized as a transfer, far less a transfer of money or
  6   funds. Indeed, a security interest in money or a deposit account cannot be perfected by
  7   filing a UCC-1 financing statement.    See Cal. Comm. Code $           9312(bXl)(.'A security
  8   interest in a deposit account may be perfected only by control under Section 9314.");
  9   Cal. Comm. Code $ 9312(b)(3)("A security interest in money may be perfected only
 10   by the secured party's taking possession under Section 9313."); Green,I25 Cal. App.
 11   4th at 365 (despite valid security agreement and      filing of financing statement, attorney
 t2 could not perfect security interest       in client's cash because government was in
 13   possession).

 I4         3.       The Assisnment; the Collection Action; the Foreclosure Sale; and the
                     Move to TVashinlton Were Not Transfers of Money.
 15

 t6         Having created a duly-attached security interest prior to the Order, and having
 I7 perfected that security interest in due course, Mr. Eastman and his affiliates were
 18   entitled to enforce the security interest. Their doing so in no way constituted a transfer
 t9 of money violative of the Order. The assignment to AR Acquisitions was not                       a

20 transfer   of any money by the Green Parties.      See    N. Cntvs. Bank v Earl Him ovitz &
2I Sons Livestock Co., 216 Cal. App. 2d 849, 855 (1963)(antecedent debt ample
22 consideration for assignment). Neither the Collection Action nor the deposition of the

23    Green Parties constituted the transfer of any money.e Quite to the contrary,         it   was by

24

25

26

27

28
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9848 Page 27 of 34




  1   those acts of taking control and possession of the Green Parties' non-cash assets, e.g.
  2 the website and inventory, that AR Acquisitions further perfected its security interests.

  J   See Cal. Comm. Code $$ 9312-9313 (perfection                    of security interest in goods by
  4 possession). The              public sale did not constitute a transfer of money for the simple
  5   reason that     no such money was foreclosed upon. Finally, moving the business
  6   acquired by AR Acquisition to Washington did not constitute a transfer of money. To
  7   the contrary,       it   was a necessary act to avoid violating the     law.   See Cal. Health   &
  8   Safety Code 5 24135.

  9   B.    The Order Was Invalid and Has Expired.
 10         Generally, the invalidity of a federal injunction is not a defense to a charge of
 11   civil contempt.t.         See GTE S)rlvania. Inc.   v. Consumer's Union of United States. Inc.,
 I2 445 U.S. 375,386 (1980);                                 States      t            53 F.3d 283,285

 13   (9th Cir. 1995). However, there are two exceptions recognized under federal law where
 t4 the invalidity             of an allegedly-violated   injunction can be raised to a charge of
 15   contempt. First, "where the injunction was transparently invalid or had only                     a

 T6   frivolous pretense to validity"             its validity may be raised as a           defense to
 I7 contempt.
          t-  Walker v. City of Birmingham, 388 U.S. 307, 315 (1967); Irwin v. Mascott,
 18   370 F.3d 924,931 (9th Cir. 2004); FTC v. Am. Nat'l Cellular, 868 F.2d 315,317
 t9 (1989); Thomas. Head & Greisen Emps. Trust v. Buster, 95 F.3d 1449,1456 (9th Cir.
20    1996).
               r0   Second, where an injunction is no longer            in effect, its expiration can be
2l
22

23

24
25

26

27
28
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9849 Page 28 of 34




  1   raised as a defense to a contempt charge. Klett     v. Pim, 965 F.2d 587, 590 (8th Cir.
  2   l992)(cornpensatory contempt cannot         lie after underlying injunction      mooted by
  J   legislation); Scott & Fetzer Co. v. Dile,643 F.2d 670,675 (9th Cir. 1981)(neither
  4   coercive nor remedial        civil   contempt can survive invalidation      of   underlying
  5   injunction). Here, the Order was transparently invalid, expired long ago, and cannot    be

  6 the subject   of contempt.
  7         1. The Order Was Void Ab Initio and Transparently Invalid.
  8         A district court's power to issue provisional remedies and injunctions is
  9 proscribed by Federal Rules of     Civil Procedure 64 and 65 respectively. Here-while it
 10   is clear from the record that the parties and the Court            considered Spectrum's
 11   application for provisional relief to be pursuant to California's Attachment Law under
 l2 Rule 64, (see Eastman Decl. Ex. O ln.8 at 128 to In.4 atl29), the Order is invalid
 l3 under either rule.
 l4                a,    The Order Was Void Ab Initio Per California Attachment Law.
 15         Rule 64 provides that every remedy under state law for "seizing . . . property to
 t6 secure satisfaction of the potential judgment" is available in a federal action, including
 L7   "attachment." Fed. R. Civ. Proc. 64. Thus, Rule 64 borrows state provisional remedies
 18   provided they meet constitutional due process requirements. See generally 13 Moore's
 t9 Federal Practice - Civil $ 64.14 (2019). Originally, California's attachment statute was
 20 declared unconstitutional      for lack of notice and a hearing sufficient to satis$z    due

 2l process. Randone v. Appellate Dep't of Superior Court, 5 Cal. 3d 536,                    564
 22 (1971)(citing Sniadach       v. Family Finance Corp.,395 U.S. 337 (1969)). In       response,

 23   California adopted   a   comprehensive statutory scheme which exclusively governs
 24
    App. 4th 514,528-29 (1999)(order noncompliant with statute void, in excess of court's
 25 iulisdiction, and could'not b'e'basis for contempt). Insofar as the Court's power to issue
   brovisional remedies under Rule 64 is eoverned'bv state law. it is not cldarthat federal
 26law governs the abilitv of the respoidinq parties to chaliense the validitv of the
   orderl To the extent th"at Califbrniats reiec"tion of the collateralaar rule is su6stantive
27 law, it applies with equal force here. See generallv 13 Moore's Federal Practice - Civil
   $ 64.12-(20l9Xunder Rule 64, stateJaw-detrcr nes use of provisional remedies but
28 underlying action corrtinues subject to the Federal Rules of Civil Procedure.)
                                                   1g     Case   No   3: ,l -cv-0063 8-.IAH-K SC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9850 Page 29 of 34




  1   attachment. Cal. Civ. Proc. Code $$ 481.010-493.060.
  2         Because California's Attachment     Law is purely statutory, it must be strictly
  J   construed. VFS Fin.. Inc.   v. CHF Express. LLC,620 F. Supp. 2d 1092, 1095 (C.D.
  4   CaL 2009). Thus, the plaintiff has the burden of establishing grounds for an attachment

  5   order, Pos-A-Traction" Inc. v. Kelly-sprinefield Tire Co.      , Il2 F. Supp. 2d I 178, 1 18 1
  6   (C.D. Cal. 2000), and must do so with admissible evidence, VFS, 620 F. Supp. 2d at
  7   1096-97. Further, the courts may not create their own attachment remedies not
  8   authorized by statute. Brun v. Evans, 197 CaI. 439, 443 (I925)("[Former attachment
  9   law] does not empower the court to create a lien where none exists, nor to revive a lien
 10   which has ceased to exist."); see Doyka v. Superior Court, 233 Cal. App. 3d 1134,
 1l                                                 in enjoining defendant from
      1136-37 (1991)(superior court exceeded its authority
 I2 using any funds on deposit because injunction was "in effect, a prejudgment
 13   attachment without meeting the requirements for such attachment.").

 t4         While it is true that plaintiffs can apply   ex   parte for a right to attach order and
 15   issuance   of a writ of attachment or for temporary protective order pending           a noticed

 t6 motion for a right to attach order and a writ of attachment, see Alan M. Ahart,
 T7   California Practice Guide: Enforcing Judgments and Debts                 1T'1T   [a:2991-p:376]
 18   (2019)[hereinafter "Ahart"], substantively they must show they          will     suffer "great or
 I9 irreparable injury," Cal. Civ. Proc. Code $ 485.010, and that attachment is otherwise
 20 proper, Cal. Civ. Proc. Code $ 486.020. Procedurally, there must be a noticed, written

 2I motion for a right to attach order and issuance of a writ of attachment; a written
 22 application for a temporary protective order; both applications must be supported by a

 23   competent declaration, a memorandum, and a proposed order; the applications must
 24   identi$' the property to be levied upon andlor enjoined within California; both
 25   applications must be served on     all parties at the first reasonable opportunity; the
 26 plaintiff must post an undertaking in compliance with the Bond and Undertaking Law,

 27 Cal. Civ. Proc. Code $$ 995.010     - 996.560;   and, upon issuance, the written temporary
 28 protective order must be personally served on the defendant.         Ahar|\\la:2991-P:376]
                                                20            Case No. 3:'1 -cv-0063 8-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9851 Page 30 of 34




  1   &   l4:5431.rr The failure to post an undertaking is fatal, and any remedy mistakenly
  2   issued without an undertaking is void ab     initio.   See Cal.   Civ. Proc. Code $ a89.210;
  J   Vershbow v. Reiner, 231 Cal. App. 3d 879,882-83 (1991).
  4          Here, it is obvious that Spectrum did not come close to meeting-didn't even try
  5   to meet-its burdens. Spectrum made no written application for a right to attach order
  6   and issuance of a writ of attachment; made no written application for a temporary
  7   protective order; posted no undertaking; proffered no admissible evidence; and never
  8   served any temporary protective     order. Indeed, Spectrum not only relied upon the
  9   incompetent, speculative "concern"     of its attorney that,      because the Green Parties'

 10   attomey had sought to withdraw for non-payment, there was a possibility that the
 11   Green Parties would transfer large amounts       of money to make themselves judgment
 t2 proof, (see Eastman Decl. Ex.         M lns. 2-Il at 108), at the subsequent hearing
 13   Spectrum's attorney openly admitted "there      is nothing specific we know about"
 I4 warranting relief. (Eastman    Decl. Ex. O Ln.25 at 128 to ln. I at 129.) For these reasons,
 15   the Order was void ab initio; did not comport with the minimum requirements of due
 t6 process; and was transparently invalid such that it cannot be the basis for contempt.
 t7                 b.    Any Temporary Protective Order Has Long Expired.
 18          Even   if oral, ex parte temporary protective   orders issued without prior notice, a
 l9 meaningful opportunity        to respond, written application, a         showing   of great or
 20   irreparable injury by admissible evidence, an undertaking, a pending application for a
 2l right to attach order and issuance of a writ of attachment, and service thereof could be
 22   validly issued (which they cannot)-any such order has long expired. Temporary
 23   protective orders under the Attachment Law expire 40 days after issuance unless an
 24   earlier date is prescribed. Cal. Civ. Proc. Code $ 486.090(a); see also Cal. Civ. Proc.
 25   Code $ 484.080 (temporary protective order can be extended by request            if hearing on
 26          rr     While optional. the Judicial Council has promulsated several forms to
 27   assist litieants in complvinA with with complex proce^<lures rEquired for attachment
      remed-iesfincluding teinpordry protective orders. ^(Eastman Decl. Ex. BB; Req. Jud.
 28   Not. 3(g).)
                                                  2l         Case No. 3:'1 1-cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9852 Page 31 of 34




  1   application for right to attach order and writ of attachment continued).
  2         Here, Spectrum never filed an application for a right to attach order and a writ of
  J   attachment. Nor did Spectrum ever request that the Order be extended pending such an
  4 application. The Order issued on February          23, 2018, and expired 40 days later on
  5   April 4,2018. It cannot serve as the basis for a contempt charge, far less after almost
  6   two years of laches! See Melendres v. Arpaio, I54 F. Supp. 3d 845, 849-50 (D. Ariz.
  7   2016)(laches as defense to contempt upon showing of delay and prejudice).

  8         2.      The Order Is Not Salvageable Under Rule 65.
  9         Rule 65 govems the general injunction power of the federal courts. Thus, to
 10   meet minimum due process, a federal court may issue a temporary restraining order or

 11   preliminary injunctign only after: notice to the adverse party or, as to a restraining
 I2 order, a specific showing by affidavit of good cause excusing notice, Fed. R. Civ. Proc.
 13   65(a)(1)   & 65(b), and the movant   posts security in a proper amount, id. 65(c). Further,

 T4   upon issuance, a restraining order or an injunction must state: the reasons why it was
 15   issued; its specific terms; and, in reasonable detail, the act or acts restrained. Fed. R.
 t6 Civ. Proc. 65(d).12 Here-just as it did with respect to the minimum due process
 T7   requirements    to obtain an attachment remedy-Spectrum never              even attempted to
 18   comply with any of these due process requirements to obtain a restraining order or
 I9 preliminary injunction under Rule        65. Improper notice is a defense to a contempt
20 charge. See Whittaker Corp. v. Execuair Corp. ,953         F   .2d 510, 5 17 (gth Cir. 1992).
2l          Moreover, in an action at law for money damages, district courts lack authority
22 under Rule 65 to issue injunctions preventing a party from transferring assets in order

23    to preserve   assets against which a money judgment could later be enforced. Grupo
24
            l2   'I'he due
                    mt   r                .     ,
                              process requirements        1 /F           .  .r   ,   ,1 .   1
                                                   of^hRule 65 are similar to those required for
                                                                                              ^
25
   injunctive.lelief under California law. To obtain injunctive relief under Calif<irnia law,
26 th"e plaintiff must comply with the minimum due process requlrements codified rn
   California law for obtainine temporary restrainine oiders and pieliminarv iniunctions.
27 See Cal. Civ. Code gg 3a2U-tr124; Cal. Civ. Procl Code $$ 525-526,529, StZ U Slt;
   eAL R. Ct. 3.1150; s66 senerally Lee Smalley Edmon & Ctirtis E.A. Karncia. Californra
28 Practi ce Gui de : C iv-iI-Pi6GaG-B efore Trial flfl [9 : 5 60] - [9 67 0] (20 I 9).
                                                                      :



                                                           Case No. 3:'1 I -cv-00638-JAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9853 Page 32 of 34




  1   Mexicano De Desarrollo v. Alliance Bond Fund, 527 U.S. 308 (1999); United States ex
  2       Rahman    v. Oncol                 198 F.3d 489, 495-99 (9th     Cir. 1999); Zhenhua
  J                      Co. v. M                     No. C-13-2658 EMC, 2013 U.S. Dist
  4   LEXIS 87089, at     *ll-*12 (N.D. Cal. June 20, 2013)(denying            under Grupo TRO
  5   freezing defendant's assets   in a breach-of-contract   case, as "preliminary injunctive
  6 relief may issue   to freeze a defendant's assets only to the extent that they are related to
  7 the property at issue in the case."); JSC Foreisn Econ.    Ass'n Technostrovexoort v. Int'l
  8   Dev. & Trade Servs     295 F. Supp. 2d 366,389 (S.D.N.Y. 2003)(denying preliminary
  9   injunction freezing defendant's assets, as the injunction would simply be "in aid of the
 10   collection of a money judgment, not final equitable relief, an outcome barred by Grupo
 11   Mexicano.").13

 I2         Here, Spectrum has never sought relief in equity claiming an interest in any
 13   specific, identifiable property of the Green Parties; they sued only in law for damages
 I4 and, upon obtaining a verdict, sought to enjoin the Green Parties from transferring
 15   assets for the stated purpose of preserving them to collect a money judgment. Such an

 I6 injunction   is transparently invalid, and cannot be the basis of a contempt charge.la

 t7
                               investors sued for breach of contract on secured notes. Based
 18                            f oetitioner's insolvencv and its oreference for certain Mexican
                                r'eouested a oreliminarv iniunction restrainins oetitioner from
 I9                            recdivables fiom the sble bf those assets. tTr6 district court

20

2l
22

23

24
25

26

27          l4
                                                                        also
28 general inj
                                                                          foo
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9854 Page 33 of 34




  1   C.     Spectrum's Proposed Remedies Are Frivolous.
  2             Without any citation to authority, Spectrum requests this Court:
  J         use its inherent authority to: (i) void the transaction; (ii) preserve the
            assets for iudsment. and (iii) ord'er that Garv Eastman (pdrdonallv and his
  4         law firm)l eR Acciuisitiond. Pacific Invenlorv ServicEs. LLC.'and anv
            other eniitv to which Mr.'Eastman, Mr. Gieen, or Dr. Gr6ens hav'e
  5         transferred'assets are all liable for ihe entire judgment entered in this
            case.
  6
      (Doc. # 366lns. 5-9 at 6 (italics added).
  7
            The request for these remedies is frivolous for several reasons. First, arguments
  8
      r-rnsupported   by substantive reasoning or citation to valid legal authority are waived.
  9
    United States v. Cazares, 788 F.3d 956, 983 (9th Cir.2015); Johannes v. Johannes, No.
 10
    15-CY-2598-AJB-8GS,2017 U.S. Dist. LEXIS 62110, at *15 n.8 (S.D.CaI. Apr.21,
 11
      2017)(Battaglia,   J.) Second,   as   to Spectrum's demand that the Court void the UCC-1
 t2
 I3
 T4

 15

 t6
 I7
 18

 I9
20
2t
22
23

24
25

26
27
28
                                                            Case No. 3:'1 1-cv-00638-.IAH-KSC
Case 3:11-cv-00638-JAH-KSC Document 374 Filed 02/14/20 PageID.9855 Page 34 of 34




  1   Financing Statement, California courts recognize that there is no procedure to do
  2   so. People v. Gruber, No. F047525,2006 Cal. App. Unpub. LEXIS 8448, at*14 (Cal.
  J   Ct. App. 5ep.22,2006). Third, Spectrum's request that the Court preserve assets for
  4 judgment     would violate Grupo and its progeny. Finally, the request to have Mr.
  5   Eastman; his law   firm;   and "any other entity" to which Eastman or the Green Parties

  6   have transferred assets held liable for the entire judgment offends basic due process.

  7         There was no transfer of money or an injunction restraining the transfer of non-cash

  8   assets. The anticipated    judgment-which has yet to be entered, far less finalized-is
  9   anticipated to award Spectrum nearly $4     million. Mr. Eastman has done nothing      that

 10   would warrant imposition of such liability on him personally. The alleged infringement
 11   that gave rise to the enhanced verdict in this action ceased in early 20IL He certainly had
 T2   nothing to do with that infringement, and Spectrum has presented no argument or
 l3 evidence suggesting otherwise. The same holds true for all of the Eastman Affiliates.
 T4   Indeed, Eastman, APLC; Eastman McCartney; AR Acquisitions; and Pacific Inventory
 15   are not parties to this or any other action. No summons has been issued or served, no

 16   complaint has been filed or served, no order has been served, and these entities are not
 t7 subject to the Court's jurisdiction.
 18                                        ry.   CONCLUSION
 T9         Neither Mr. Eastman nor his clients have violated any order of this Court. The
 20   Court should find that Mr. Eastman and the Green Parties have shown good cause why
 2l they should not be held in contempt of the Order. They should be discharged from the
 22   Order to Show Cause.

 23   Dated: February t 4'   2020
                                       iurl"til$)LHtlut**."'#Sllgtt
 24
                                       By : s/ Robert P. Allen
 25                                                :a   en                com
                                             Attorneys for            t GARY L. EASTMAN
 26

 27

28
                                                    5        Case No. 3:'11-cv-00638-JAH-KSC
